DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because Figure 3 does not include labels on either of the x- or y-axis.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Hahn et al. (WO 2008/091547).
Regarding claims 1, 5, 8 and 9, Hahn et al. teach a composition comprising a ratio of rebaudioside A:rebaudioside B (Table 1-“70 RA80”) and rebaudioside D:rebaudioside B as claimed (e.g., Table 1 “26 RA80”).
The pending claims are product by process claims.  Patentability does not depend on method of production, rather the product made.  The different method of making does not make the product patentable over the prior art.  Therefore, where the prior art teaches stevia compositions comprising ratios of rebaudioside A:rebaudioside B and rebaudioside D:rebaudioside B as claimed, the method of making the compositions is not considered to provide a patentable distinction.
Regarding claims 6 and 7, these claims limit the process of claim 1.  However, given claim 1 is a product-by-process claim, and the product of claim 1 is considered to be met by the teachings of Hahn et al. as set forth above, claims 6 and 7 are also considered to be met.

Claims 1 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over, Lee (WO 2009/038978).
Regarding claims 1 and 2, Lee teaches a rebaudioside B standard (Fig. 20).  Given that the rebaudioside B is used as a reference standard, the rebaudioside B is considered to have a purity of greater than about 99%.  Alternatively, it would have been obvious to one of ordinary skill to have purified the rebaudioside B of the reference standard of Lee in order to provide a higher quality to the standard.
The pending claims are product by process claims.  Patentability does not depend on method of production, rather the product made.  The different method of making does not make the product patentable over the prior art.  Therefore, where the prior art teaches stevia compositions comprising rebaudioside B as claimed, the method of making the compositions is not considered to provide a patentable distinction.
Regarding claims 6 and 7, these claims limit the process of claim 1.  However, given claim 1 is a product-by-process claim, and the product of claim 1 is considered to be met by the teachings of Lee as set forth above, claims 6 and 7 are also considered to be met.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8, 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fosdick et al. (WO 2010/118218).
Regarding claims 1, 3, 5, 8 and 11, Fosdick teach sweetener compositions comprising rebaudioside A having a solubility of about 25 g/100 g water (i.e. greater than about 20% and about 25% in water at 25°C) (Abstract).  Fosdick teaches that the rebaudioside A composition that is provided with the high solubility comprises about 90% or greater rebaudioside A [0007].  The sweetener composition may further comprise an additional sweetener including rebaudiosides B, C, D and F, as well as stevioside, dulcoside, and rubusoside (claim 11).  Therefore, it would have been obvious to have utilized a combination of rebaudioside A and B, as well as an additional sweetening agent in order to provide a stevia composition as these sweeteners were taught to be used in combination in the prior art and the claimed ratios of A:B are broad.  The combination is not considered to provide an unexpected result as, again, the ratios are broad, and two (or more) known sweeteners are being combined to provide the predictable result of a soluble stevia composition.
Regarding the composition being “made by a process” as claimed, this is considered a product-by-process limitation.  Given that Fosdick et al. teach a stevia composition comprising rebaudioside B and having a solubility as claimed, the manner of making the composition is not considered to provide a patentable distinction over the prior art.
Regarding claims 6 and 7, these claims limit the process of claim 1.  However, given claim 1 is a product-by-process claim, and the product of claim 1 is considered to be met by the teachings of Fosdick et al. as set forth above, claims 6 and 7 are also considered to be met.
Regarding claim 14, Fosdick et al. teach their composition for inclusion in foods and beverages [0010].

Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fosdick et al. (WO 2010/118218) in view of Prakash et al. (US 2007/0116823).
Fosdick et al. teach a soluble stevia composition as detailed above with regard to claim 1.  Fosdick et al. teach that their sweetener composition is suitable for use in beverage syrups and concentrates [0012].  
Prakash et al. teach sweetener compositions for hydration products [0020].  The sweetener compositions comprising a blend of high intensity sweeteners, where the sweeteners taught includes rebaudioside A and B and combinations thereof [0068; 0078]. 
Regarding claim 11, Prakash et al. further teach that the sweetening composition may comprise additional sweeteners including all of the claimed high intensity sweeteners [0068], as well as polyols [0089], corn syrup, fructooligosaccharides, sucrose, glucose and lactose [0088].
Therefore, as the claimed additional sweetening agents are taught to be suitable for combining with a stevia composition comprising rebaudioside A and rebaudioside B, where the composition is used in a beverage composition in both the teachings of Fosdick et al. and Prakash et al., it would have been obvious to have utilized the claimed components in combination with the stevia sweetener of Fosdick et al.  This would have required no more than routine experimentation, as it was known in the art to utilize the claimed components in food and beverage compositions.  
Regarding claim 12, Prakash et al. teach the composition comprising flavors including vanilla, and fruit flavors [0099]. Therefore, where the composition is used in a beverage composition in both the teachings of Fosdick et al. and Prakash et al., it would have been obvious to have utilized the flavor components in combination with the stevia sweetener of Fosdick et al.  This would have required no more than routine experimentation, as it was known in the art to utilize the claimed components in food and beverage compositions.
Regarding claim 13, Prakash et al. teach that the composition may further comprise additional food ingredients including organic acids [0080], modified starches and gums [0100].  Therefore, where the composition is used in a beverage composition in both the teachings of Fosdick et al. and Prakash et al., it would have been obvious to have utilized the claimed food ingredients in combination with the stevia sweetener of Fosdick et al.  This would have required no more than routine experimentation, as it was known in the art to utilize the claimed components in food and beverage compositions.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9,877,501. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are to a process that provides a product that is a stevia composition comprising rebaudioside B, including a rebaudioside B carboxylate salt.  The process of the patented claims also provides for the resultant composition to comprise rebaudioside A in combination with rebaudioside B, and utilizes the same types of biocatalysts (e.g., free cells or enzymes) in the process to produce the rebaudioside B containing composition.  Therefore, although the claims are not identical, given the strong overlap between the patented claims and the present claims, it would have been obvious to, as well as within the skill level of, one of ordinary skill to utilize the process which is both disclosed in the patented claims and encompassed within the scope of the present claims and thereby arrive at the present invention.

Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,492,515. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are to a process that provides a product that is a stevia composition comprising rebaudioside B, including a rebaudioside B carboxylate salt.  The process of the patented claims also provides for the resultant composition to comprise rebaudioside A in combination with rebaudioside B, and utilizes the same types of biocatalysts (e.g., free cells or enzymes) in the process to produce the rebaudioside B containing composition.  Therefore, although the claims are not identical, given the strong overlap between the patented claims and the present claims, it would have been obvious to, as well as within the skill level of, one of ordinary skill to utilize the process which is both disclosed in the patented claims and encompassed within the scope of the present claims and thereby arrive at the present invention.

Claims 1, 4-8 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,021,899. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims and the instant claims are to a stevia composition comprising a rebaudioside B carboxylate salt.  The ratio of rebaudioside A and rebaudioside B in instant claim 8 matches the ratio in patented claim 3.  The process of the patented claims provides a stevia composition comprising a rebaudioside B carboxylate salt in combination with rebaudioside A, and the instant claims also are to a stevia composition “made by a process” that provides a stevia composition comprising a rebaudioside B and a rebaudioside B carboxylate salt.  Further, the patented claims claim the stevia composition in combination with additional sweetening agents, additional flavoring agents, and additional food ingredients as recited by instant claims 11-13.  Therefore, although the patented claims are not identical, given the strong overlap between the patented claims and the instant claims, it would have been obvious to, as well as within the skill level of, one of ordinary skill in the art to use the composition which is both disclosed in the patented claims and encompassed within the scope of the instant claims and thereby arrive at the present invention.

Claims 1-3, 5-8 and 11-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-17 of copending Application No. 15/882,532. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims are to a stevia composition comprising rebaudioside B.  The ratio of rebaudioside A and rebaudioside B in instant claim 8 encompasses the ratio in copending claim 10.  Where the copending claims are to a “gradient heat-treated rebaudioside A and rebaudioside B mixture,” the instant claims are to a stevia composition “made by a process” that provides a stevia composition comprising a soluble rebaudioside B and rebaudioside A.  The copending claims claim the stevia composition in combination with additional sweetening agents, additional flavoring agents, and additional food ingredients as recited by instant claims 11-13.  Further, the copending claims recite a food, beverage or pharmaceutical product comprising the stevia composition.  Therefore, although the copending claims are not identical, given the strong overlap between the copending claims and the instant claims, it would have been obvious to, as well as within the skill level of, one of ordinary skill in the art to use the composition which is both disclosed in the copending claims and encompassed within the scope of the instant claims and thereby arrive at the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 4-9 and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 7 and 12-15 of copending Application No. 17/481,945. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant claims and the copending claims are to a stevia composition comprising a rebaudioside B carboxylate salt.  The ratio of rebaudioside A and rebaudioside B in instant claim 8 matches the ratio in copending claim 6, and the ratio of rebaudioside D and rebaudioside B in instant claim 9 matches the ratio in copending claim 7.  The copending claims are to a stevia composition “made by a process” that provides a stevia composition comprising a rebaudioside B and a rebaudioside B carboxylate salt, and the instant claims also are to a stevia composition “made by a process” that provides a stevia composition comprising a rebaudioside B and a rebaudioside B carboxylate salt.  Further, the copending claims recite a food, beverage or pharmaceutical product comprising the stevia composition, as do the instant claims.  Therefore, although the copending claims are not identical, given the strong overlap between the copending claims and the instant claims, it would have been obvious to, as well as within the skill level of, one of ordinary skill in the art to use the composition which is both disclosed in the copending claims and encompassed within the scope of the instant claims and thereby arrive at the present invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435. The examiner can normally be reached M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791